United States Securities and Exchange Commission Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15( d ) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)November 6, 2008 ALSIUS CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 000-51362 20-2620798 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 15770 Laguna Canyon Road, Suite 150, Irvine, California 92618 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code(949) 453-0150 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 6, 2008, Alsius Corporation issued a press release announcing the financial results for the quarter and nine months ended September 30, 2008.A copy of this press release is being furnished as an exhibit to this report on Form 8-K. The information contained in this report shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. Exhibits. Exhibit Description 99.1 Press Release dated November 6, 2008 -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALSIUS CORPORATION Dated: November 6, 2008 By: /s/Gregory J. Tibbitts Name: Gregory J. Tibbitts Title: Chief Financial Officer -3- Exhibit
